Exhibit 10.1

EXECUTION VERSION

 

DEPOSIT ACCOUNT CONTROL AGREEMENT

This Deposit Account Control Agreement (this “Agreement”) dated as of June 8,
2006, is made by and among HSBC Automotive Trust (USA) 2006-1, as issuer (the
“Issuer”), The Bank of New York, as indenture trustee (the “Indenture Trustee”)
under the Indenture referred to below, and HSBC Bank USA, National Association,
as administrator and as bank (“HSBC” and, in its capacity as Administrator, the
“Administrator”, and in its capacity as bank, the “Bank”). Capitalized terms
used but not defined herein shall have the meaning assigned (including by
reference therein) in the Indenture dated as of June 8, 2006 (the “Indenture”)
among the Issuer, HSBC, as administrator, and the Indenture Trustee. All
references herein to the “UCC” shall mean the Uniform Commercial Code as in
effect in the State of New York.


SECTION 1.              ESTABLISHMENT OF DEPOSIT ACCOUNTS. THE BANK HEREBY
CONFIRMS AND AGREES THAT:


(A)   THE BANK HAS ESTABLISHED ACCOUNT NUMBERS 10-879490 (THE “COLLECTION
ACCOUNT”) AND 10-879491 (THE “RESERVE ACCOUNT”) IN THE NAME “HSBC BANK USA,
NATIONAL ASSOCIATION, AS ADMINISTRATOR ON BEHALF OF THE BANK OF NEW YORK, AS
INDENTURE TRUSTEE, IN TRUST FOR THE REGISTERED HOLDERS OF HSBC AUTOMOTIVE TRUST
(USA) 2006-1 NOTES” (SUCH ACCOUNTS AND ANY SUCCESSOR ACCOUNTS THEREOF, THE
“DEPOSIT ACCOUNTS”) DESIGNATED AS THE “COLLECTION ACCOUNT” AND THE “RESERVE
ACCOUNT”, RESPECTIVELY, PURSUANT TO THE INDENTURE. EXCEPT AS PROVIDED IN
SECTION 12 HEREOF, THE BANK SHALL NOT CHANGE THE NAME, ACCOUNT NUMBER OR
DESIGNATION OF THE DEPOSIT ACCOUNTS WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDENTURE TRUSTEE AND WITHOUT PRIOR WRITTEN NOTICE TO THE SERVICER, WHICH NOTICE
SHALL STATE THE PROPOSED EFFECTIVE DATE OF ANY SUCH CHANGE;


(B)   THE BANK IS AN ORGANIZATION ENGAGED IN THE BUSINESS OF BANKING AND IS
ACTING IN SUCH CAPACITY IN MAINTAINING THE DEPOSIT ACCOUNTS AND ACTING AS BANK
HEREUNDER;


(C)   EACH DEPOSIT ACCOUNT HAS BEEN ESTABLISHED AND WILL BE MAINTAINED AS A
“DEPOSIT ACCOUNT”(AS DEFINED IN SECTION 9-102(29) OF THE UCC) AND IS NOT
EVIDENCED BY AN “INSTRUMENT” (AS DEFINED IN SECTION 9-102(47) OF THE UCC);


(D)   THE INDENTURE TRUSTEE IS THE BANK’S SOLE “CUSTOMER” (WITHIN THE MEANING OF
SECTION 9-104 OF THE UCC) WITH RESPECT TO THE DEPOSIT ACCOUNTS;


(E)   ALL CASH AND MONEY DELIVERED TO THE BANK PURSUANT TO THE INDENTURE WILL BE
PROMPTLY CREDITED TO THE DEPOSIT ACCOUNTS IN ACCORDANCE WITH THE TERMS OF THE
BASIC DOCUMENTS; AND


(F)    THE BANK’S “JURISDICTION” (WITHIN THE MEANING OF SECTION 9-304 OF THE
UCC) IS THE STATE OF NEW YORK.


SECTION 2.              INDENTURE TRUSTEE’S DIRECTIONS. NOTWITHSTANDING ANYTHING
TO THE CONTRARY AND FOR THE AVOIDANCE OF DOUBT, IF AT ANY TIME THE BANK SHALL
RECEIVE ANY INSTRUCTIONS ORIGINATED BY THE INDENTURE TRUSTEE DIRECTING THE
DISPOSITION OF FUNDS IN THE DEPOSIT ACCOUNTS, THE BANK SHALL COMPLY WITH SUCH
INSTRUCTIONS WITHOUT FURTHER CONSENT BY THE ISSUER OR ANY OTHER PERSON. THE
PARTIES HERETO ACKNOWLEDGE THAT THE ADMINISTRATOR MAY GIVE INSTRUCTIONS TO THE
BANK DIRECTING THE DISPOSITION OF FUNDS IN THE DEPOSIT ACCOUNTS PURSUANT TO THE
INDENTURE. IN THE EVENT OF A CONFLICT BETWEEN THE INSTRUCTIONS ORIGINATED BY THE
INDENTURE TRUSTEE AND THE


--------------------------------------------------------------------------------




instructions originated by the Administrator directing the disposition of funds
in the Deposit Accounts, the instructions of the Indenture Trustee shall
prevail.


SECTION 3.              SUBORDINATION OF LIENS; WAIVER OF SET-OFF. IN THE EVENT
THAT THE BANK HAS OR SUBSEQUENTLY OBTAINS BY AGREEMENT, BY OPERATION OF LAW OR
OTHERWISE, A SECURITY INTEREST OR OTHER RIGHTS IN THE DEPOSIT ACCOUNTS OR ANY
MONIES CREDITED THERETO, THE BANK HEREBY AGREES THAT SUCH SECURITY INTEREST
SHALL BE SUBORDINATE TO THE SECURITY INTEREST OF THE INDENTURE TRUSTEE. THE
MONIES DEPOSITED IN THE DEPOSIT ACCOUNTS WILL NOT BE SUBJECT TO DEDUCTION,
SET-OFF, BANKER’S LIEN, OR ANY OTHER RIGHT IN FAVOR OF ANY PERSON OTHER THAN THE
INDENTURE TRUSTEE (EXCEPT THAT THE BANK MAY SET OFF (I) ALL AMOUNTS DUE TO THE
BANK IN RESPECT OF CUSTOMARY FEES AND EXPENSES FOR THE ROUTINE MAINTENANCE AND
OPERATION OF THE DEPOSIT ACCOUNTS AND (II) THE FACE AMOUNT OF ANY CHECKS WHICH
HAVE BEEN CREDITED TO THE DEPOSIT ACCOUNTS BUT ARE SUBSEQUENTLY RETURNED UNPAID
BECAUSE OF UNCOLLECTED OR INSUFFICIENT FUNDS).


SECTION 4.              GOVERNING LAW. BOTH THIS AGREEMENT AND THE DEPOSIT
ACCOUNTS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED THEREIN. REGARDLESS OF ANY PROVISION IN ANY
OTHER AGREEMENT, FOR PURPOSES OF THE UCC, THE STATE OF NEW YORK SHALL BE DEEMED
TO BE THE BANK’S JURISDICTION (IN ACCORDANCE WITH SECTION 9-304(B) OF THE UCC),
AND THE DEPOSIT ACCOUNTS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


SECTION 5.              CONFLICT WITH OTHER AGREEMENTS; AMENDMENTS.


(A)   IN THE EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT (OR ANY PORTION
THEREOF) AND ANY OTHER AGREEMENT NOW EXISTING OR HEREAFTER ENTERED INTO
REGARDING THE DEPOSIT ACCOUNTS, THE TERMS OF THIS AGREEMENT SHALL PREVAIL.


(B)   NO AMENDMENT OR MODIFICATION OF THIS AGREEMENT OR WAIVER OF ANY RIGHT
HEREUNDER SHALL BE BINDING ON ANY PARTY HERETO UNLESS IT IS IN WRITING AND IS
SIGNED BY ALL OF THE PARTIES HERETO. THIS AGREEMENT MAY NOT BE AMENDED WITHOUT
SATISFACTION OF THE RATING AGENCY CONDITION.


(C)   THE BANK, STRICTLY IN SUCH CAPACITY, HEREBY CONFIRMS AND AGREES THAT IT
HAS NOT ENTERED INTO, AND UNTIL THE TERMINATION OF THIS AGREEMENT WILL NOT ENTER
INTO, ANY AGREEMENT WITH THE ISSUER, THE INDENTURE TRUSTEE OR ANY OTHER PERSON
PURPORTING TO LIMIT OR CONDITION THE OBLIGATION OF THE BANK TO COMPLY WITH THE
INDENTURE TRUSTEE’S DIRECTIONS OR INSTRUCTIONS WITH RESPECT TO THE DEPOSIT
ACCOUNTS.


SECTION 6.              ADVERSE CLAIMS. EXCEPT FOR THE CLAIMS AND INTEREST OF
THE INDENTURE TRUSTEE AND THE ISSUER IN THE DEPOSIT ACCOUNTS, THE BANK DOES NOT
KNOW OR HAVE NOTICE OF ANY CLAIM TO, OR INTEREST IN, THE DEPOSIT ACCOUNTS. IF
THE BANK OBTAINS ACTUAL KNOWLEDGE OF ANY PERSON ASSERTING ANY LIEN, ENCUMBRANCE
OR ADVERSE CLAIM (INCLUDING ANY WRIT, GARNISHMENT, JUDGMENT, WARRANT OF
ATTACHMENT, EXECUTION OR SIMILAR PROCESS) AGAINST THE DEPOSIT ACCOUNTS, THE BANK
WILL PROMPTLY NOTIFY THE INDENTURE TRUSTEE AND THE ISSUER THEREOF.


SECTION 7.              MAINTENANCE OF DEPOSIT ACCOUNTS. THE BANK WILL PROMPTLY
SEND COPIES OF ALL STATEMENTS, CONFIRMATIONS AND OTHER CORRESPONDENCE CONCERNING
THE DEPOSIT ACCOUNTS

2


--------------------------------------------------------------------------------




simultaneously to the Indenture Trustee, the Servicer and the Issuer at the
addresses set forth in Section 11 of this Agreement.


SECTION 8.              REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BANK.
THE BANK HEREBY MAKES THE FOLLOWING REPRESENTATIONS, WARRANTIES AND COVENANTS:


(A)   THE DEPOSIT ACCOUNTS HAVE BEEN ESTABLISHED AS SET FORTH IN SECTION 1
ABOVE, AND THE DEPOSIT ACCOUNTS WILL BE MAINTAINED IN THE MANNER SET FORTH
HEREIN UNTIL TERMINATION OF THIS AGREEMENT; AND


(B)   THIS AGREEMENT IS THE VALID AND LEGALLY BINDING OBLIGATION OF THE BANK.


SECTION 9.              EXCULPATORY PROVISIONS; INDEMNIFICATION OF BANK. THE
ISSUER AND THE INDENTURE TRUSTEE HEREBY AGREE THAT THE BANK IS RELEASED FROM ANY
AND ALL LIABILITIES TO THE ISSUER AND THE INDENTURE TRUSTEE ARISING FROM THE
TERMS OF THIS AGREEMENT AND THE COMPLIANCE OF THE BANK WITH THE TERMS HEREOF,
EXCEPT TO THE EXTENT THAT SUCH LIABILITIES ARISE FROM THE BANK’S WILLFUL
MISCONDUCT, NEGLIGENCE OR BAD FAITH. THE ISSUER AND ITS SUCCESSORS AND ASSIGNS
SHALL AT ALL TIMES INDEMNIFY AND SAVE HARMLESS THE BANK FROM AND AGAINST ANY AND
ALL CLAIMS, ACTIONS AND SUITS OF OTHERS ARISING OUT OF THE TERMS OF THIS
AGREEMENT OR THE COMPLIANCE OF THE BANK WITH THE TERMS HEREOF, AND FROM AND
AGAINST ANY AND ALL LIABILITIES, LOSSES, DAMAGES, COSTS, CHARGES, COUNSEL FEES
AND OTHER EXPENSES OF EVERY NATURE AND CHARACTER ARISING BY REASON OF THE SAME,
EXCEPT TO THE EXTENT THAT SUCH ARISES FROM THE BANK’S WILLFUL MISCONDUCT,
NEGLIGENCE OR BAD FAITH. THIS SECTION 9 SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT.


SECTION 10.            SUCCESSORS; ASSIGNMENT. THE TERMS OF THIS AGREEMENT SHALL
BE BINDING UPON, AND SHALL INURE TO THE BENEFIT OF, THE PARTIES HERETO AND THEIR
RESPECTIVE CORPORATE SUCCESSORS WHO OBTAIN SUCH RIGHTS SOLELY BY OPERATION OF
LAW. IN THE CASE OF AN ASSIGNMENT OF THIS AGREEMENT, NOTICE SHALL BE PROVIDED TO
THE RATING AGENCIES.


SECTION 11.            NOTICES. ANY NOTICE, REQUEST OR OTHER COMMUNICATION
REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING AND
DEEMED TO HAVE BEEN PROPERLY GIVEN WHEN DELIVERED IN PERSON, OR WHEN SENT BY
TELECOPY OR OTHER ELECTRONIC MEANS AND ELECTRONIC CONFIRMATION OF ERROR FREE
RECEIPT IS RECEIVED OR TWO DAYS AFTER BEING SENT BY CERTIFIED OR REGISTERED
UNITED STATES MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO THE
PARTY AT THE ADDRESS SET FORTH BELOW.

Issuer:

HSBC Automotive Trust (USA) 2006-1
c/o U.S. Bank Trust National Association
209 South LaSalle Street, Suite 300
Chicago, Illinois 60604
Attention: Corporate Trust Services, HSBC Automotive Trust (USA)
 2006-1
Telephone Number: (312) 325-8902
Facsimile: (312) 325-8905

3


--------------------------------------------------------------------------------




 

 

Indenture Trustee:

The Bank of New York
101 Barclay Street, 8 West ABS
New York, New York 10286
Attention: Structured Finance, HSBC Automotive Trust (USA) 2006-1
Telephone Number: (212) 815-6019
Facsimile: (212) 815-2493

 

 

Bank:

HSBC Bank USA, National Association
452 Fifth Avenue
New York, New York 10018
Attention: Corporate Trust
Telephone Number: (212) 525-1345
Facsimile: (212) 525-1300

 

 

Servicer:

HSBC Finance Corporation
2700 Sanders Road
Prospect Heights, Illinois 60070
Attention: Treasurer
Telephone Number: (847) 564-5000
Facsimile: (847) 205-7538

 

Any party may change his address for notices in the manner set forth above.


SECTION 12.            TERMINATION. THE OBLIGATIONS OF THE BANK TO THE INDENTURE
TRUSTEE PURSUANT TO THIS AGREEMENT SHALL CONTINUE IN EFFECT UNTIL THE SECURITY
INTEREST OF THE INDENTURE TRUSTEE IN THE DEPOSIT ACCOUNTS HAS BEEN TERMINATED
PURSUANT TO THE TERMS OF THE INDENTURE AND THE INDENTURE TRUSTEE HAS NOTIFIED
THE BANK OF SUCH TERMINATION IN WRITING.


SECTION 13.            LIMITED RECOURSE. NOTWITHSTANDING ANY OTHER PROVISION
CONTAINED HEREIN OR IN ANY OF THE BASIC DOCUMENTS, THE LIABILITY OF THE ISSUER
TO THE INDENTURE TRUSTEE AND THE BANK HEREUNDER IS LIMITED IN RECOURSE TO THE
SERIES TRUST ESTATE AND TO THE EXTENT THE PROCEEDS OF THE SERIES TRUST ESTATE,
WHEN APPLIED IN ACCORDANCE WITH SECTION 4.04 OF THE SERIES SUPPLEMENT, DATED AS
OF JUNE 8, 2006, AMONG HSBC FINANCE CORPORATION, AS SERVICER, THE ISSUER, HSBC
AUTO RECEIVABLES CORPORATION, AS SELLER, THE INDENTURE TRUSTEE, THE OWNER
TRUSTEE AND THE ADMINISTRATOR, ARE INSUFFICIENT TO MEET THE OBLIGATIONS OF THE
ISSUER HEREUNDER IN FULL, THE ISSUER SHALL HAVE NO FURTHER LIABILITY IN RESPECT
OF ANY SUCH OUTSTANDING OBLIGATIONS WHICH SHALL THEREUPON EXTINGUISH AND SHALL
NOT THEREAFTER REVIVE.


SECTION 14.            NON-PETITION. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, NEITHER THE INDENTURE TRUSTEE NOR THE BANK, IN ITS CAPACITY AS BANK
HEREUNDER, MAY, PRIOR TO THE DATE WHICH IS ONE YEAR (OR, IF LONGER, THE
APPLICABLE PREFERENCE PERIOD THEN IN EFFECT) AND ONE DAY AFTER THE PAYMENT IN
FULL OF ALL NOTES, INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING
AGAINST, THE ISSUER ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY,
MORATORIUM OR LIQUIDATION PROCEEDINGS, OR OTHER PROCEEDINGS UNDER FEDERAL OR
STATE BANKRUPTCY OR SIMILAR LAWS.

4


--------------------------------------------------------------------------------





 


SECTION 15.            COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT, AND ANY PARTY HERETO MAY EXECUTE THIS AGREEMENT BY SIGNING AND
DELIVERING ONE OR MORE COUNTERPARTS.


SECTION 16.            HEADINGS. THE HEADINGS OF THE SECTIONS OF THIS AGREEMENT
ARE INSERTED FOR PURPOSES OF CONVENIENCE ONLY AND SHALL NOT BE CONSTRUED TO
AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.


SECTION 17.            OWNER TRUSTEE LIMITATION OF LIABILITY. IT IS EXPRESSLY
UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT (A) THIS AGREEMENT IS EXECUTED
AND DELIVERED BY THE OWNER TRUSTEE, NOT INDIVIDUALLY OR PERSONALLY BUT SOLELY AS
OWNER TRUSTEE OF THE ISSUER UNDER THE TRUST AGREEMENT, IN THE EXERCISE OF THE
POWERS AND AUTHORITY CONFERRED AND VESTED IN IT, (B) EACH OF THE
REPRESENTATIONS, UNDERTAKINGS AND AGREEMENTS HEREIN MADE ON THE PART OF THE
ISSUER IS MADE AND INTENDED NOT AS PERSONAL REPRESENTATIONS, UNDERTAKINGS AND
AGREEMENTS BY THE OWNER TRUSTEE BUT IS MADE AND INTENDED FOR THE PURPOSE OF
BINDING ONLY THE ISSUER, (C) NOTHING HEREIN CONTAINED SHALL BE CONSTRUED AS
CREATING ANY LIABILITY ON THE OWNER TRUSTEE INDIVIDUALLY OR PERSONALLY, TO
PERFORM ANY COVENANT EITHER EXPRESSED OR IMPLIED CONTAINED HEREIN, ALL SUCH
LIABILITY, IF ANY, BEING EXPRESSLY WAIVED BY THE PARTIES TO THIS AGREEMENT AND
BY ANY PERSON CLAIMING BY, THROUGH OR UNDER THEM AND (D) UNDER NO CIRCUMSTANCES
SHALL THE OWNER TRUSTEE BE PERSONALLY LIABLE FOR THE PAYMENT OF ANY INDEBTEDNESS
OR EXPENSES OF THE ISSUER OR BE LIABLE FOR THE BREACH OR FAILURE OF ANY
OBLIGATION, REPRESENTATION, WARRANTY OR COVENANT MADE OR UNDERTAKING BY THE
ISSUER UNDER THIS AGREEMENT OR ANY RELATED DOCUMENTS.

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF the parties have caused this Deposit Account Control
Agreement to be duly executed by their officers or partners thereunto duly
authorized as of the day and year first above written.

HSBC AUTOMOTIVE TRUST (USA) 2006-1,

 

as Issuer

 

 

 

 

 

By:

U.S. BANK TRUST NATIONAL ASSOCIATION,

 

 

not in its individual capacity but

 

 

solely as Owner Trustee

 

 

 

 

 

By:

/s/ Patricia M. Child

 

 

Name:

Patricia M. Child

 

 

Title:

Vice President

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

not in its individual capacity, but solely as Administrator

 

 

 

 

 

By:

/s/ Elena Zheng

 

 

Name:

Elena Zheng

 

 

Title:

Assistant Vice President

 

 

 

HSBC Bank USA, N.A.

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

not in its individual capacity, but solely as Bank

 

 

 

 

 

By:

/s/ Elena Zheng

 

 

Name:

Elena Zheng

 

 

Title:

Assistant Vice President

 

 

 

HSBC Bank USA, N.A.

 

 

 

 

 

THE BANK OF NEW YORK,

 

as Indenture Trustee

 

 

 

 

 

By:

/s/ Alan Li

 

 

Name:

Alan Li

 

 

Title:

Assistant Treasurer

 


--------------------------------------------------------------------------------